DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 21, 25-31, 33, 37-40 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as amended ion 2/09/2021. Specifically, the prior art fails to teach “wherein, for each of the m2 multiplexers, the one respective frequency band of the signal transmitted by the respective single transmit path of the respective m2 multiplexer is a different frequency band than each frequency band of each signal received by any receive path of the respective multiplexer and wherein the m2 multiplexers comprise N multiplexers, and in each multiplexer of the N multiplexers, a respective frequency band transmitted by a transmit path of the respective multiplexer is one of N frequency bands, a respective frequency band comprised in each respective receive path of the respective multiplexer is one of the N frequency bands, and a respective frequency band transmitted by a respective transmit path in each multiplexer is different from a respective frequency band transmitted by a respective transmit path in any other multiplexer in the N multiplexers, and wherein N is a positive integer greater than 2” in combination with the other claimed features of the independent claim.
Jian et al. (“Jian”) (US 20100074240 A1) teaches Figure 12 a multiplexer with one TX path of a first frequency TX1 band and two RX paths of differing frequencies see Figure 13. Jian fails to teach multiple multiplexers, and Kokkinos et al. (“Kokkinos”) (US 20140036777 A1) teaches Figure 2, ¶0031-33, an example antenna configuration for a base station, showing that for each antenna, a mux design with any number of k2corresponding to the antenna for N antennas, N is greater than 2. Finally, Fukamachi (US 20110110452 A1) teaches Figure 12 antennas each with multiplexing circuits, each circuit having one transmission path differing in frequency from at least two receive paths, and two receive paths .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JAY L VOGEL/Examiner, Art Unit 2478